                        IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION

ESSLONIA DIXON                               )
                                             )
v.                                           )       No. 2:18-0014
                                             )
WAL-MART STORES EAST, LP                     )



                       ORDER AND FINAL JUDGMENT

       The parties have consented to entry of final judgment by the United States Magistrate

Judge under the provisions of 28 U.S.C. § 636(c), with any appeal to the Court of Appeals for the

Sixth Circuit. For the reasons contained in the separately issued memorandum opinion, the Court

finds that summary judgment under Fed. R. Civ. 56 is appropriate and therefore DISMISSES this

case WITH PREJUDICE.

       This Order shall constitute the final judgment in this case pursuant to Fed. R. Civ. P. 58.

       It is SO ORDERED.




                                                     __________________________
                                                     BARBARA D. HOLMES
                                                     United States Magistrate Judge
